DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered. 
2.2 	Applicant’s Amendment to Claims and Remarks filed on June 21, 2022 are acknowledged.
2.3.	Claim 12 has been withdrawn. Claims 1-11, 13 and 14 are active.
2.4.	Claim 1 has been amended by introducing new limitations with respect to claimed polyester " said polyester comprising  
a molar amount of the 1,4:3,6-dianhydrohexitol unit (A), relative to all the monomer units of the polyester, ranging from 2.5 to 54 mol %;
- a molar amount of the alicyclic diol unit (B), relative to all the monomer units of the
polyester, ranging from 5 to 42.5 mol %;
 - a molar amount of the terephthalic acid unit (C) ranging from 45 to 55 mol%. "...
No other amendments to claims have been made in the Amendment filed on June 21, 2022.   Support for this amendment to Claim 1 has been found in Applicant's Published Specification US 2019/0161259 (see [0045]-[0046]).  Therefore, no New Matter has been added with instant Amendment. 
3.	However, scope of Claim 1 has been changed, which is required further consideration.
                                               
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear what is the scope of phrase “... a Stenter process”. In this respect, note that Applicant Specification does not provide any information regarding specifics of this process.
4.2.	Claim 13 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps because Applicant’s Specification is silent with respect to any specifics of “the Stenter process” as for example, frame construction, speed, temperature and many others. Therefore, scope of this claim is indefinite.  See MPEP § 2172.01.  
	It is also noted that the name “Stenter process” is Trade name or Trade mark. In this respect, note that: “The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the name is used to identify/describe “process to prepare product ”  and, accordingly, the identification or description  is indefinite.
4.3	Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
It is noted that Applicant's uses open language " comprising" and that Ratio (A)/[(A) +(B)] does not require that sum of (A+B) is equal to specific amount – 100 mole% of all diols or 50 mole% if based on all units of the polyester. Therefore, it is unclear how polyester as claimed by Applicant may have significantly different amounts of diols -sum of ISB (isosorbide or 1,4:3,6-dianhydrohexitol) and CHDM (alicyclic diol - 1,4-cyclohexanedimethanol) than amount of mol% of TA (terephthalic acid). In this respect note that according to Claim 1, sum of diols can be ISB as low as 2.5 mol% + 42.5 mol% for CHDM = 45.5 mol%, but amount of mol% of TA ( terephthalic acid units) as high as 55 mol%, which result in amount of TA higher than amount of ISB and CHDM by 4.5 mol% OR ISB = 14 mol% and CHDM = 42.5 mol% - sum is  56.5 mol% - this amount is higher than min amount 45 mol% and maximum amount of 55 mol% TA  - note that  polyester with this significant unbalance of molar amounts of diols and  diacids cannot have sufficient molecular weight and be suitable for production of films due to simple chemistry of the polycondensation process, which required presence of alternative units in polymeric chain ( diol can be connected to acid, but cannot be connected to another diol). see evidence provided by Rieckmann et al " Chapter II of Modern polyesters", 2003 - see Introduction and Chemistry, Reaction Mechanisms, Kinetics and Catalysts, pp. 35-40.  -reference attached and/or Charbonneau et al ( US 6,063,464) : "  Desirably, however, equimolar amounts of diacid monomer units and dial monomer units are present in the polymer. This balance is desirable to achieve a high molecular weight" – col.3, ln.5-16.
Therefore, Claims 1- 11 and 13-14 are indefinite.
4.4.	 Claims 1- 11 and 13- 14   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. 
The omitted elements are: chemical compounds(monomers) which are necessary to obtain polyester as claimed by applicant in view of explanation provided in paragraph 4.3. above. In this respect note that scope of Claim 1 is  unclear for reasons provided  paragraph 4.3  because polyester cannot comprise significantly more  diol monomeric units in comparison with dicarboxylic acid units as it required by language of Claim 1. Therefore Claim 1 is missing essential elements with respect to claimed polyester- for example, additional monomeric units  as  multifunctional ( more than 2 functional groups) polyols or acids.
  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1,3-11 and 14 are rejected under 35 U.S.C. 103 as obvious over Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide ", 2015  ( reference of Record) combined with in view of  Lee et al ( US 2012/0226014 – hereafter Lee014) and in  further view of Kendig  ( US 6,623,821) as evidenced by Poulat et al ( US 2018/0355100).
5.1.	Regarding Claims 1, 3 -11 and 14 Koo disclosed PICT polyester resin and extruded samples made from this polyester, wherein PICT resin comprising as acid component TA (terephthalic acid) and as diol component, from about  5 mol% to 25 mol% of ISB ( isosorbide) in combination with CHDM (1,4-cyclohexanedimethanol) – see Table 1.  Therefore, ratio of (A)/[ ( A)  + (B)] varies from  about 0.05 to about 0.25, including specific points  for exemplified polyesters of 0.11 ( PICT-I12),  0.167 ( PICT-I17)  and 0.254 ( PICT-I125) – see Table 1, page 6975.  
5.2.	Regarding viscosity limitation of Claim 1, note that polyester disclosed by Koo has IV ( intrinsic viscosity ) of  about 0.60 dL/g ( see Table 1). Therefore, even though Koo using different method for measuring IV, this range of viscosity is in the same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100).
 In this respect, note that according to Poulat, both viscosities ( IV and RD- reduced viscosity ) in good correlation with each other. For example see evidence provided by Poulat et al ( US 2018/0355100, Table 3) for viscosity of  same polyester, wherein  RD is  73.5 ml/g and IV is  0.66 dL/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Koo  is in the same range as RD viscosity claimed by Applicant.  
5.3	Regarding Claim 9, note that according to  Koo,  acid component ( TA ) was put in reactor in " weighed into the reactor at a molar ratio of COOH : OH = 1 : 1.2" see page 6974, . Synthesis of the PICT polyester.  Therefore, ratio of Claim 9 is met.
5.4.	Thus, Koo disclose all compositional limitations of the polyester as claimed by Applicant in Claims 1 and 6-9 anticipated at specific points ratio of ISB to CHDM as claimed by Applicant. Even tough Koo is silent regarding use of PICT for production of 
heat-shrinkable films (hereafter –HSF), it would be expected that as substantially same PICT disclosed by Koo would be suitable for same application, including production of HSF by extrusion. 
5.5.	However, production of HSF from polyesters comprising isosorbide is well known.
5.6.	 Lee 014 teaches that HSF obtained from polyester, comprising Isosorbide and CHDM can be used for “ direct packaging applications  for various containers” - see Abstract. 
5.7.	Therefore, it would be obvious to one of ordinary skill in the art to use polyester disclosed by Koo  in order to produce any films, including HSF for packaging applications as  it taught by Lee014 with reasonable expectation of success. 
5.8.	As discussed above, Koo combined with Lee014 disclosed use of the HSF comprising polyester, which meets all compositional limitation as claimed by Applicant, for packaging applications, including “ direct packaging applications for various containers’, but silent with respect to specific processing steps as claimed by Applicant.
5.9.	However, process of packaging food products is well known in the art.
5.10.	Kendig teaches same basic method for use of HSF comprising covering  food product  ( in cook-in or non-cook bags and/ or lidding applications)  and applying a heat treatment to packaged product ( see abstract, Fig.1-5, col.1 and col 2; ln.1-20; col.8, ln. 50-60).
	Therefore, it would be obvious to one of ordinary skill in the art to use HSF film disclosed by Koo  combined with Lee 014  for  routinely used  process of packaging food product as taught by Kendig with reasonable expectation of success.
5.11. 	 Regarding Claims 3 and 4 see Kendig col. 5, ln. 47-55, col. 6, ln.1-5 and ln.43-55. 	Regarding Claim 10, see Kendig Example 1-2.
5.12.	Regarding Claim 11 see Lee014 [0017]. 

6.	Claim 2 is rejected under 35 U.S.C. 103 as obvious over Koo in view of  Lee et al ( US 2012/0226014 – hereafter Lee014) combined with  Kendig  ( US 6,623,821)  and evidence provided by Poulat  as it applied to claim 1 above and in further view of Kimura ( US 5,846,642).
6.1.	As discussed above, Koo combined with Lee014 and Kendig taught same basic method for food packaging using HSF comprising same basic polyester, but do not disclosed method of preparation film by cast extrusion with following step of sequentially biaxial orientation of this film (other words- Stenter process).  However, this process is routinely used in the art.
6.2.	Kimura teaches that (see col. 9, ln. 23-48) : “ the cast polyester film can also be simultaneously or sequentially biaxially oriented. In the case of sequential biaxial orientation, drawing twice or more in the longitudinal direction or the transversal direction can also be effected. The drawing ratios in the longitudinal and transversal
directions of the film can be optionally set, depending on the orientation degree, strength, elastic modulus, etc. of the film, but is recommended to be preferably 2.0 to 4.0 times in the respective directions. Either of the drawing ratios in the longitudinal and transversal directions can be larger, or both the ratios can also be equal. The drawing
temperature can be optionally set as long as it is higher than the glass transition temperature and lower than the crystallization temperature of the polyester, but is usually recommended to be preferably 80° to 150° C. Furthermore, after completion of biaxial drawing, the film can also be heat-treated. The heat treatment can be effected
by any conventional optional method, for example, by a heated roll in an oven. The heat treatment temperature can be any optional temperature higher than the crystallization
temperature of the polyester and lower than 260° C., preferably 120° to 240° C., more preferably 150° to 240° C. The heat treatment time is also optional, but is usually recommended to be preferably 1 to 60 seconds. The heat treatment can also be effected with the film relaxed in the longitudinal direction and/or in the transversal direction.”
6.3.	Therefore, it would be obvious to one of ordinary skill in the art to use well known method for production HSF by cast extrusion with following steps of sequential   biaxially orientation per teachings provided by Kimura in the process disclosed by Koo combined with Lee014 and Kendig due to flexibility of this method with respect to desirable properties of the HSF specifically for food packaging application.
				     Response to Arguments
7.	Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
8.	Regarding Applicant's argument with respect to Stenter process as a process which is routinely used in the art, note that even though this process in generically known, there many different modifications of this process with specific details and parameters which are not disclosed or claimed by Applicant (see paragraph 4). Therefore, this Applicant's argument is not persuasive.
9.	Applicant's arguments regarding obvious Rejections of Claims 1,3-11 and 14 over Koo combined with Lee014 and Kendig based on alleged deficiency of individual reference and specificly on alleged deficiency of Lee014. 
9.1.	It is noted that no material arguments have been presented regarding Koo as a Primary reference which disclosed same polyester as claimed by Applicant. 
9.2.	Regarding Lee014 Applicant argue that: " Lee014 describes polyesters wherein ethylene glycol is necessarily present, and all the polyester resins exemplified in Lee014 contain a considerable amount of ethylene glycol as per the diols components".
	In response for this argument note that as well established in the art: " A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)."
9.3.	In addition, note that Koo as a primary reference does disclose same PICT as claimed by Applicant without presence of ethylene glycol and also teaching that this polyester is suitable for extruding process which is crucial element of production heat shrinking films. Therefore, Lee014 as a secondary reference does not need disclosed same exact polyester as it already done by Koo. However, Lee014 provide sufficient guidance to one of ordinary skill in the art that regarding use of ISB and CHDM in production of HSF – see Lee014, [0013]:  " For example, the diol components include isosorbide of 0.1 to 60 mol%, preferably 0.5 to 40 mol %, more preferably 1 to 30 mol %, most preferably 5 to 15 mol %, 1 ,4-cyclohexanedimethanol ... preferably 10 to 80 mol%, more preferably 15 to 30 mol % and ethylene glycol as the remainder. When the amount of isosorbide is less than 0.1 mol % with respect to the total diol components, the heat resistance of the heat shrinkable film may not be improved. When the amount of isosorbide ... is more than 60 mol % with respect to the total diol components, the heat resistance may become excessive, and the shrink processability of the heat shrinkable film may not be sufficient... When the amount of 1,4-cyclohexanedimethanol is too little, the impact strength may be insufficient. If the amount of 1,4-cyclohexanedimethanol is too much, the amount of isosorbide relatively decreases, and thereby the heat resistance may be deteriorated, and the processability may be deteriorated due to a crystallization."
	Note that mol% in Lee014 based on 100 mol% for sums of all diols. Therefore, according to Lee014 ethylene glycol may be present as low as 5 mol%: for example 30 mol% of ISB, 60 mol% of CHDM and 10 mol% of EG (ethylene glycol) or as based on 50 mol% for all diols – 15 mol% of ISB, 30 mol% of CHDM and 5 mol% of EG. However, Applicant did not show that presence of 5 mol% of EG will prevent production of HSF or other words – criticality of absence of EG in polyester with respect to obtaining HSF.  
	Therefore, at least for reasons above, all Applicant's arguments were found not persuasive and Rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and ttps://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763       


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765